Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER STATEMENT
This action is responsive to Response after Ex Parte Quayle Action submitted on 01/26/2022. Claims 1-20 are pending.
The claims in the instant application is similar to the claims in patented parent application 15/928,320 (U.S. Patent No. 10,664,811).The terminal disclaimer submitted for the parent patent has been approved by the office on 01/26/2022.

Summary of this Office Action
Application as filed has been fully considered, and is deemed to be allowable under same rational as the parent patent as discussed in the section below:

Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable order of combination of feature of: “based on determining that the correlation between the source data and the metadata output does not exceed the predetermined correlation threshold, transmit one or more commands directing an optical character recognition (OCR) system to perform character recognition on the check;  receive, from the OCR system, an OCR output; in response to determining that the discrepancy between the OCR output and the metadata output does not exceed the predetermined resolution threshold, update stored records associated with the check; and after updating the stored records associated with the check, transmit one or more commands directing a demand deposit account (DDA) computing system to post, based on a correction of the discrepancy between the OCR output and the metadata output, a corrected payment associated with the check “ in a system and method for automated check encoding error resolution.
The reasons for allowance for all the other independent is the same as set forth for claim 1 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The order of combination elements of claims as submitted is sufficient to ensure the claims as amended amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The current combination of claim set 1-20 integrated into a practical application by providing technical solution that address and overcome technical problem associated with optimizing the performance of and ensuring the security of check processing along with information that the system maintain using enhanced validation techniques (see Specification: paragraph [0003]). The claim provides performing OCR analysis prior to posting a payment ensuring  the payment is correct rather causing an incorrect payment to be post and the fix it thereby reducing the amount of manual check review to be performed if a discrepancy between various types of check data is determined (see Specification: paragraph [0067]).Thus, the order of combination elements of claim enable to provide enhanced check processing systems with improved check validation  features and enhanced information security utilizing metadata and source data associated with checks performing check validation, improving payment accuracy and facilitating secure transactions (see Specification: paragraph [0001-0002]). The claim is eligible Step 2A: NO) as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited/searched prior arts, the prior art of Felse et al. disclosed optical character recognition verification in reviewing payment document that includes remit stubs and paper checks (see abstract). The prior art of Smith et al. disclosed identifying errors based on data extracted from financial record image by applying OCR (see abstract).The Non-Patent Literature of Sarangsoft disclosed use of optical character recognition in recognizing check number, account number, bank name and routing number (see page 3). The International prior art of Guy disclosed multi-level and real-time authentication of bank check to determine inconsistencies and identifying forgeries (see abstract and page 3). None of the cited and searched prior arts disclosed the combination of element of the allowed unique features as listed above. Therefore, claims 1-20 are deemed to be allowable over the same rational as parent patent and over cited and searched prior arts of records, and allowance of instant application is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        03/07/2022